—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Demakos, J.), both rendered April 11, 1994, convicting him of reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree under Indictment No. 4998/92 and murder in the second degree under Indictment No. 671/93, upon jury verdicts, and imposing sentences.
*601Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt (see, People v Strong, 201 AD2d 594; People v Quiles, 172 AD2d 859).
The trial court did not err by including on the verdict sheet directions regarding the order in which the jury was to consider the charges against the defendant (see, People v Cole, 85 NY2d 990; People v Daughtry, 202 AD2d 686; People v McCray, 182 AD2d 838).
The defendant’s remaining contentions, including that his sentence is excessive, are either without merit or unpreserved for appellate review. Moreover, we decline to reach the unpreserved issues in the exercise of our interest of justice jurisdiction. Sullivan, J. P., O’Brien, Copertino and Krausman, JJ., concur.